         Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 1 of 11



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    UNITED STATES OF AMERICA and                        §
    THE STATE OF TEXAS, ex rel.                         §
    THOMAS HEADEN III,                                  §
                                                        §
            Plaintiffs,                                 §
                                                        §
    v.                                                  §            Civil Action No. 4:18-cv-00773
                                                        §            JURY DEMANDED
    ABUNDANT LIFE THERAPEUTIC                           §
    SERVICES TEXAS, LLC and                             §
    JOHN DOES (1–50) INCLUSIVE,                         §
                                                        §
            Defendants.                                 §


         DEFENDANT ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC’S
               MOTION TO DISMISS SECOND AMENDED COMPLAINT

           Defendant Abundant Life Therapeutic Services Texas, LLC (“Abundant Life”) files this

Motion to Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b) as follows:

                                     I.      PRELIMINARY STATEMENT

           On November 30, 2018, the Court dismissed, mostly without prejudice, Relator Thomas

Headen III’s (“Headen”) Amended Complaint for failure to state a claim. Docket No. 18. In his

Second Amended Complaint, Headen sets out verbatim 40 of the 43 numbered paragraphs in his

Amended Complaint. The repeated paragraphs include Count IV of his claim, which the Court

dismissed with prejudice, and the misquoted portions of the Texas Medicaid Fraud Prevention Act.

See 2d Am. Compl. ¶¶ 38–41, 2 (page 16).1 The single new numbered paragraph identifies Jon

Nathaniel Ford as a second defendant. See 2d Am. Compl. ¶ 7. Other than the insertion of the word



1
    The paragraph numbering begins again at “1” on page 16 of the Second Amended Complaint.
       Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 2 of 11



“specifically” in paragraph 5, describing generally the alleged scheme, the new allegations concern

only two of the alleged kickback recipients, Blackshear Elementary and Rhodes Elementary

School. See 2d Am. Compl. ¶¶ 17–18.

        Headen’s third attempt to set forth a cognizable claim under the False Claims Act and the

Anti-Kickback Statute fails. The limited additional wording in paragraphs 17 and 18 do not support

his accusations with any of the detail required under Rules 9(b) and 12(b)(6). The Second Amended

Complaint should be dismissed with prejudice.

                          II.      INCORPORATION OF PRIOR BRIEFING

        Abundant Life incorporates, as if fully set out herein, its Motion to Dismiss filed on

October 12, 2018 (Docket No. 14) and Reply in support filed on October 31, 2018 (Docket No.

17).

                                III.   PROCEDURAL BACKGROUND

        Headen filed his Original Complaint under seal on March 12, 2018, alleging violations of

the False Claims Act, 31 U.S.C. § 3829, the Anti-Kickback Statute, 42 U.S.C. § 1320a–7b, and the

Texas Medicaid Fraud Prevention Act, Tex. Hum. Res. Code § 36.002. Docket No. 1. On May 31,

2018, the government’s declination to intervene was filed, and the Original Complaint was

unsealed on June 14, 2018. Docket Nos. 6, 7. Abundant Life moved to dismiss under Federal Rules

of Civil Procedure 9(b) and 12 on August 23, 2018. Docket No. 10. On September 13, 2018,

Headen filed his Amended Complaint. Docket No. 12. Abundant Life moved to dismiss the

Amended Complaint on October 12, 2018. Docket No. 14. Headen responded, and Abundant Life

replied. Docket Nos. 16, 17. On November 30, 2018, the Court dismissed Counts I, II, III, and V,

without prejudice and with leave to amend by January 25, 2019. Docket No. 18 at 27. The Court

dismissed Count IV with prejudice and without leave to amend. Docket No. 18 at 27. On January



                                                2
     Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 3 of 11



25, 2019, Headen filed his Second Amended Complaint, which Abundant Life now moves to

dismiss. See Docket No. 20.

                               IV.     STATEMENT OF THE ISSUES

   1. Whether the allegations in the Second Amended Complaint based on Abundant Life’s

       alleged violations of the Anti-Kickback Statute, § 3729(a)(1)(A)–(C) of the False Claims

       Act, and the Texas Medicaid Fraud Prevention Act fail as a matter of law to state a claim

       and, therefore, should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6);

       and

   2. Whether the Second Amended Complaint should be dismissed under Federal Rule of Civil

       Procedure 9(b) because it fails to plead fraud under the False Claims Act, the Anti-

       Kickback Statute, and the Texas Medicaid Fraud Prevention Act with the requisite

       particularity.

                                       V.      ARGUMENT

       For the third time, Headen has failed to meet his minimum burden to “set forth the who,

what, when, where, and how of the alleged fraud” required by Rules 9(b) and 12. See United States

ex rel. Steury v. Cardinal Health, Inc., 735 F.3d 202, 204 (5th Cir. 2013) (per curiam). He has

neither identified any specific false claims that were actually submitted to the Government nor

alleged particular details of a purported scheme to submit false claims paired with reliable indicia

that lead to a strong inference that false claims were actually submitted to the Government. See

United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009). The Court noted the

Amended Complaint’s pleading deficiencies in its November 30, 2018 Memorandum and Order.

Docket No. 18. Despite this opportunity to cure, Headen has failed to do so. The Second Amended

Complaint should be dismissed with prejudice. See U.S. ex rel. Spicer v. Westbrook, 751 F.3d 354,



                                                 3
     Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 4 of 11



367–68 (5th Cir. 2014) (dismissing Second Amended Complaint with persistent “fatal flaw”

despite greater specificity).

    A. HEADEN’S NEW ALLEGATIONS REGARDING BLACKSHEAR ELEMENTARY AND RHODES
       CHARTER ELEMENTARY SCHOOL ARE INSUFFICIENT TO MEET RULE 9(B) AND RULE
       12(B)(6) PLEADING STANDARDS

        Like its predecessors, the Second Amended Complaint does not provide any particulars of

a plausible scheme to induce referrals from any schools or organizations or any reliable indicia

that false claims were actually submitted. See Grubbs, 565 F.3d at 190. Even if the alleged

kickback scheme were pleaded sufficiently, it provides no links between the scheme and the

submission of any false claim. See United States ex rel. Bennett v. Medtronic, Inc., 747 F. Supp.

2d 745, 767 (S.D. Tex. 2010). The Second Amended Complaint fails to describe how “the improper

remuneration clearly relates to the inducement of referrals.” United States ex rel. Patel v. Catholic

Health Initiatives, 312 F. Supp. 3d 584, 599 (S.D. Tex. 2018) (emphasis added); see also United

States ex rel. Vavra v. Kellogg Brown & Root, Inc., 848 F.3d 366, 378 (5th Cir. 2017) (“We

conclude that the 1986 statutory language of ‘favorable treatment,’ though more general than the

prior requirement that the kickback be an inducement for a ‘subcontract or order,’ still requires a

link between the kickback and some benefit being sought or already received.”) (construing Anti-

Kickback Act, 41 U.S.C. § 8702 (2006 & Supp. 2010)).

        1. BLACKSHEAR ELEMENTARY

        Although Headen has pleaded a handful of new facts regarding Blackshear Elementary, his

allegations remain insufficient to state a claim for relief under Rules 9(b) and 12. For example, he

now alleges that “many” instead of “some” of the treatment services provided to students referred

by Blackshear Elementary were reimbursed by Medicaid. 2d Am. Compl. ¶ 17. The words “his

estimation” are deleted from his allegation that “monies and gifts” given by Abundant Life to


                                                 4
     Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 5 of 11



Blackshear Elementary and other Houston-area schools “resulted in thousands of hours of billing

and at least $574,000 of revenue.” 2d Am. Compl. ¶ 17. In the same sentence, the word “principals”

is substituted for “individuals.” 2d Am. Compl. ¶ 17. These semantic changes do not cure Headen’s

deficient pleading.

       The Second Amended Complaint alleges for the first time that, between July and August

2017, Jon Ford directed Eryca Neville to provide uniforms and educational materials, as well as a

“washer and dryer machine,” to Blackshear Elementary’s Principal Lewis. 2d Am. Compl. ¶ 17.

The value of the machine is alleged to be $3,712.22 (the difference between the value of the

educational materials and school uniforms and the value of all items allegedly given to Blackshear

Elementary). 2d Am. Compl. ¶ 17. It is fatal to his pleading that Headen does not allege how and

why the free items could or would induce referrals from Blackshear Elementary, whether Principal

Lewis or anyone else at the school was aware of an illicit purpose of the donations, whether any

students were referred to Abundant Life by anyone at Blackshear Elementary in exchange for the

free items, or any other information leading to an inference—strong or otherwise—that any false

claims were actually presented as a result of the referrals. See Grubbs, 565 F.3d at 189–91; U.S.

ex rel. Nunnally v. W. Calcasieu Cameron Hosp., 519 F. App’x 890, 894 (5th Cir. 2013) (per

curiam) (“We are given no information on the content of those agreements, the identity of the

physicians . . . or improper referrals.”); United States ex rel. Ruscher v. Omnicare, Inc., No. 4:08-

cv-3396, 2014 WL 2618158, at *10 (S.D. Tex. June 12, 2014) (“Relator must sketch . . . how and

why Defendant believed that remuneration would induce new business . . . .”); Mason v. Medline

Indus., Inc., No. 07 C 5615, 2009 WL 1438096, at *4 (N.D. Ill. May 22, 2009) (“He does not

provide any detail suggesting Medline and Mt. Sinai reached an understanding as to an illicit

purpose of the donations.”).



                                                 5
     Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 6 of 11



       The Second Amended Complaint then alleges that, also between July and August 2017, Jon

Ford directed Melissa Shagun and others “so long as Abundant Life was receiving referrals from

BlackShear Elementary, to provide free skills building services/life skills counseling services

weekly during school hours to students at Blackshear Elementary.” 2d Am. Compl. ¶ 17. It

identifies Shagun as an independent contractor and “QMHP” of Abundant Life. Am. Compl. ¶ 17.

Although Shagun was identified in the Amended Complaint, her affiliation with Abundant Life

was not previously described.2 Am. Compl. ¶ 17. As in the Amended Complaint, no description of

or particulars regarding the free “skills building” and “life skills and counseling” services—what

they were and when they were provided—is alleged. See Nunnally, 519 F. App’x at 894; Ruscher,

2014 WL 2618158, at *10.

       Headen further alleges that Jon Ford directed “Shagun and other QMHP’s to refer

Abundant Life several of these Medicaid patients for mental health services . . . and assessments

overseen by Dr. Rowlett and Dr. Rawls.” 2d Am. Compl. ¶ 17. He alleges that, as a result of the

free services provided to Blackshear Elementary, “a litany of patients were referred to Abundant

Life” by Shagun and other Abundant Life contractors, including one student who received a mental

health assessment on or about November 2, 2017, for which Medicaid was billed $19.83. 2d Am.

Compl. ¶ 17. He does not allege how a referral from Abundant Life to Abundant Life following

a donation to Blackshear Elementary violates the AKS. See 42 U.S.C. § 1320a–7b(b)(2)(A)

(barring remuneration to a person to induce such person to refer an individual for services paid for

by a Federal health care program); United States ex rel. Parikh v. Citizens Med. Ctr., 977 F. Supp.

2d 654, 671 (S.D. Tex. 2013). Nor does Headen allege whether anyone at Blackshear Elementary

was aware of an illicit purpose of the donations or whether anyone at the school referred patients


2
 The Amended Complaint names a “Melissa Sahagun” in paragraph 17. For the purposes of this Motion only,
Abundant Life assumes that “Melissa Shagun” and “Melissa Sahagun” are the same person.

                                                  6
     Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 7 of 11



to Abundant Life in exchange for the services. See Parikh, 977 F. Supp. 2d at 671; Mason, 2009

WL 1438096, at *4. He does not allege who at Abundant Life conducted the assessment, whether

any treatment was provided after the assessment, or any specifics regarding Abundant Life’s

billing system or procedures other than the name of the company, one of its principals, and one of

its employees. See 2d Am. Compl. ¶¶ 17–18. This lack of specificity leaves the complaint with no

factual basis “that lead[s] to a strong inference that claims were actually submitted.” See Grubbs,

565 F.3d at 190 (emphasis added).

       2. RHODES CHARTER ELEMENTARY SCHOOL

       The Second Amended Complaint additionally alleges that, in or about October 2017, Eryca

Neville provided “$20,000 worth of computers purchased from Best Buy to Rhodes Charter

Elementary School’s principal.” 2d Am. Compl. ¶ 18. It alleges that “shortly” afterwards, Melissa

Shagun referred five students from Rhodes Charter Elementary School to Abundant Life for initial

assessments, each of which was billed to Medicaid. 2d Am. Compl. ¶ 18. It does not allege how or

why the free computers could or would induce referrals from Rhodes Charter Elementary School,

whether the principal or anyone else at the school was aware of an illicit purpose of the donation,

or whether any students were referred to Abundant Life by anyone at Rhodes Charter Elementary

School in exchange for the free computers. See Grubbs, 565 F.3d at 189–91; Nunnally, 519 F.

App’x at 894; Ruscher, 2014 WL 2618158, at *10; Mason, 2009 WL 1438096, at *4. The Second

Amended Complaint does not allege that the donations to Rhodes Charter Elementary School

induced the referrals by Abundant Life to Abundant Life or how that would violate the AKS. See

Parikh, 977 F. Supp. 2d at 665. Even if it had alleged particulars of a kickback scheme, it fails to

allege reliable indicia that a false claim was submitted, such as who provided the assessments,




                                                 7
     Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 8 of 11



whether the students received any subsequent treatment, or a description of the billing system. See

Grubbs, 565 F.3d at 189–91.

       The limited additional language in paragraphs 17 and 18 relating to Blackshear Elementary

and Rhodes Charter Elementary School are insufficient to cure Headen’s inability to meet minimal

pleading standards under Rule 12(b)(6), let alone the heightened pleading standard under Rule

9(b). The allegations as to Blackshear Elementary and Rhodes Charter Elementary School should

be dismissed with prejudice. See Spicer, 751 F.3d at 367; see also Docket No. 14 at 9–10; Docket

No. 18 at 13–15.

   B. THE COURT SHOULD DISMISS           WITH   PREJUDICE    THE   CLAIMS HEADEN FAILED         TO
      AMEND

       1. OTHER ALLEGED KICKBACK SCHEMES

       The allegations in Count I of the Second Amended Complaint regarding alleged kickbacks

to (i) the Madge Bush Living Center, (ii) the Houston Independent School District and the

Harmony Schools, and (iii) the physicians and independent contractors are identical to those in the

Amended Complaint, except for the substitution of “principals” for “individuals” in paragraph 17.

See Am. Compl. ¶¶ 16–17; 2d Am. Compl. ¶¶ 17–18. The Court dismissed the allegations as to

these entities without prejudice and with leave to amend. Slip Op. at 15, 19. Headen was given an

opportunity to amend the allegations as to (i) the Madge Bush Living Center, (ii) the Houston

Independent School District and the Harmony Schools, and (iii) the physicians and independent

contractors and failed to do so. For the reasons stated in Abundant Life’s prior briefing and the

Court’s Order, the allegations as to those entities should be dismissed with prejudice. See Spicer,

751 F.3d at 367; see also Docket No. 14 at 10–14; Docket No. 18 at 14–19.




                                                8
     Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 9 of 11



       2. DIRECT FALSE CLAIM UNDER § 3729(a)(1)(A)

       After the Court explained why Headen’s allegations failed to state a direct claim under

§ 3729(a)(1)(A), Headen was given leave to amend. See Docket No. 17 at 19–21. He has not done

so. For the reasons stated in Abundant Life’s prior briefing and the Court’s Order, Headen’s direct

false claim allegations should be dismissed with prejudice. See Spicer, 751 F.3d at 367; see also

Docket No. 14 at 14–16; Docket No. 18 at 19–21.

       3. FALSE RECORD CLAIM UNDER § 3729(a)(1)(B)

       The Second Amended Complaint alleges no new facts supporting the false records claim

under § 3729(a)(1)(B). Headen was made aware of its deficiencies and failed to “allege that

Abundant Life made a false record or statement.” Slip Op. at 23. For the reasons stated in Abundant

Life’s prior briefing and the Court’s Order, Count II should be dismissed with prejudice. See

Spicer, 751 F.3d at 367; see also Docket No. 14 at 16; Docket No. 18 at 21–23.

       4. CONSPIRACY CLAIM UNDER § 3729(a)(1)(C)

       The Second Amended Complaint fails to allege a conspiracy to violate the False Claims

Act under § 3729(a)(1)(C). The additional facts concerning Blackshear Elementary and Rhodes

Charter Elementary school” fail to support an inference that there were ‘unlawful agreement[s]

between defendants.’” Slip Op. at 24 (quoting Grubbs, 656 F.3d at 193). For the reasons stated in

Abundant Life’s prior briefing and the Court’s Order, Count III should be dismissed with

prejudice. See Docket No. 14 at 17; Docket No. 18 at 17–18.

       5. TEXAS MEDICAID FRAUD PREVENTION ACT ALLEGATIONS UNDER TEX. HUM. RES.
          CODE § 36.002

       As the Court explained, “if a relator’s complaint fails to state a claim under the False

Claims Act, it also fails to state a claim under the Texas Medicaid Prevention Act.” Slip Op. at 27

(quoting United States ex rel. Williams v. McKesson Corp., No. 3:12-CV-371-B, 2014 WL

                                                9
    Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 10 of 11



3353247, at *6 (N.D. Tex. July 9, 2014)). For the reasons stated in Abundant Life’s prior briefing

and the Court’s Order, Count V should be dismissed with prejudice. See Docket No. 14 at 17–18;

Docket No. 18 at 25–27.

                                      VI.    CONCLUSION

       Relator has had three opportunities to plead with the specificity required by Rules 12(b)6

and 9(b). He is unable to do so. The Second Amended Complaint should be dismissed with

prejudice. A proposed order is attached.

                                               Respectfully submitted,

                                               By: /s/ Geoffrey Berg
                                               Geoffrey Berg (gberg@bergplummer.com)
                                               BERG PLUMMER JOHNSON & RAVAL, LLP
                                               Texas Bar No. 00793330
                                               S.D. Tex. Bar No. 19455
                                               3700 Buffalo Speedway, Suite 1150
                                               Houston, Texas 77098
                                               713-526-0200 (tel)
                                               832-615-2665 (fax)
                                               Attorney-in-Charge for Defendant Abundant Life
                                               Therapeutic Services Texas, LLC

                                               Kathryn E. Nelson (knelson@bergplummer.com)
                                               BERG PLUMMER JOHNSON & RAVAL, LLP
                                               Texas Bar No. 24037166
                                               S.D. Tex. Bar No. 36108
                                               3700 Buffalo Speedway, Suite 1150
                                               Houston, Texas 77098
                                               713-526-0200 (tel)
                                               832-615-2665 (fax)
                                               Of Counsel




                                               10
    Case 4:18-cv-00773 Document 22 Filed on 02/05/19 in TXSD Page 11 of 11



                                CERTIFICATE OF SERVICE


        I certify that on February 5, 2019, a true and correct copy of the foregoing instrument was
served on all counsel of record through the CM/ECF system. This instrument was also sent via
email to:

       Christopher Hefner (Christopher.Hefner@oag.texas.gov)
       Assistant Attorney General
       Civil Medicaid Fraud Division
       P.O. Box 12548
       Austin, Texas 78711-2548

                                                    /s/Geoffrey Berg
                                               Geoffrey Berg




                                                11
